Citation Nr: 1445934	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-18 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for residuals of perforating gunshot wounds to the left knee, including incomplete paralysis of the tibial nerve with intermittent swelling and weakness of the left leg and disturbance of sensation of the sole of the left foot.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1943 to October 1945.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2012, the Board denied the Veteran's claims.  He timely appealed to the United States Court of Appeals for Veterans Claims (Court).  In April 2013 the Court granted the parties' joint motion for remand, returning the appeal to the Board for compliance with the terms of the joint motion.

In August 2013, the Board denied the Veteran's claims.  He timely appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2014 the Court granted the parties' joint motion for remand (JMR), returning the appeal to the Board for compliance with the terms of the joint motion.

The Veteran's record before the VA consists of a paper claims folder as well as electronic record located in Virtual VA/VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

An October 2013 statement from VA personnel reviewing the claim for processing reflects that records belonging to another veteran were found in the claims folder.  A notation in November 2013 reflects that these were not removed as of yet.  This matter is referred to the AOJ for appropriate action.  



REMAND

In the May 2014 JMR, the parties agreed that the Board erred when it did not provide an adequate statement of reasons or bases for its determinations.  Specifically, they found that the Board did not an provide an adequate statement of reasons or bases regarding the application of Diagnostic Codes 5260 and 5261, and Diagnostic Code 8520 in view of the Veteran's signs and symptoms of disability.  Additionally, the parties agreed that the Board erred in not considering all the favorable evidence related to his increased rating claim, specifically with regard to the June 2010 and April 2012 VA examination reports, the latter of which was noted to list foot drop as being present.  

The Board notes that the Veteran indicated in September 2014 that he would like his case remanded back to the AOJ for consideration of any additional evidence prior to the Board's next appellate review of this matter.  

A review of the record discloses that there are no recent treatment records either in the paper or electronic claims folder, the most recent are dated several years ago.  However, it is suggested by the record that the Veteran has undergone continuous treatment for his service-connected disability at issue.  Under the circumstances, the Board finds that updated VA treatment records should be obtained and associated with the claims folder.  

Additionally, as it appears the Veteran is generally asserting that his disability is worse than indicated in the most recent examination.  When a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Under the circumstances, the Board finds that a new examinations warranted.  

As noted by the parties in the JMR the claim for TDIU is inextricably intertwined with the raised issue of entitlement to an increased rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, consideration of the TDIU claim must be deferred pending resolution of the increased rating claim.  On remand, the RO should develop and adjudicate the increased rating claim, and the TDIU claim accordingly.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain more recent VA treatment records pertaining to service-residuals of perforating gunshot wounds to the left knee, including incomplete paralysis of the tibial nerve with intermittent swelling and weakness of the left leg and disturbance of sensation of the sole of the left foot.

2.  The Veteran should be afforded an examination by an examiner with sufficient expertise to determine the current degree of severity of his service-residuals of perforating gunshot wounds to the left knee, including incomplete paralysis of the tibial nerve with intermittent swelling and weakness of the left leg and disturbance of sensation of the sole of the left foot during the pendency of the claim.  The claims file and any pertinent evidence in Virtual VA/VBMS that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The AOJ should ensure that the examiner provides all information required for rating purposes.

The examiner should determine whether there has been an appreciable change in the degree of disability for this condition during the pendency of his claim.  The examiner should also offer an opinion as to the occupational effect of the disability on the Veteran, as well as the occupational effect of all of the Veteran's service-connected disabilities.  (He is also service-connected for his right knee.)  For purposes of the opinion, the examiner should assume that the Veteran is credible.  

The rationale for all opinions expressed must also be provided.

3.  The AOJ should also undertake any other development it determines to be warranted.

4.  Then, the AOJ should readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, an appropriate supplemental statement of the case should be issued to the Veteran and he should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



